DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/351969, filed on 06/18/2021.  
Claims 1-20 are presented for examination, with claims 1, 13 and 20 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, Examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Petitclerc et al., US 2015/0186808 (hereinafter Petitclerc), and further in view of Triff et al., US 2015/0026114 (hereinafter Triff).

Regarding claim 1, Petitclerc discloses, A computing system comprising:
one or more server computing devices including one or more processors (e.g. enterprise BI system 13 includes servers, Petitclerc: [0020], [0024] and Fig. 1) configured to execute instructions for:
a domain extensibility module that provides software development tools for building domain extensions for a database platform of the computing system, wherein the domain extensions define a data type for data to be stored on the database platform, and storage and infrastructure components for the database platform for storing that defined data type (e.g. Domain extension 64 may represent an extension of a domain, such as a generic domain.  The domain extension 64 extends the group of default concepts provided by the at least one generic domain, wherein the at least one domain extension includes concepts for a specific industry, Petitclerc: [0021], [0024]-[0026] and Fig. 1);
a data ingestion module that provides software development tools for defining a metadata schema for extracting metadata from data files stored on the database platform, and generating a metadata extraction pipeline to extract metadata based on the defined metadata schema (e.g. In another example, a computer system, comprising at least one processor, as a data ingestion module, wherein the at least one processor is configured to receive a data set, define at least one generic domain that provides a group of default concepts, receive a selection of an indication of at least one domain extension that extends the group of default concepts provided by the at least one generic domain, wherein the at least one domain extension includes concepts for a specific industry, and generate based on the data set and a combination of the at least one generic domain and the at least one domain extension, a model and a domain, Petitclerc: [0006]-[0007]);
wherein the one or more processors are configured to:
receive a set of data from a user computing device (e.g. receiving, by one or more processors of a business intelligence system, a data set, Petitclerc: [0006]-[0008], [0024]);
define a target metadata schema that includes one or more metadata fields that will be populated during a data ingestion process (e.g. created data model to organize and describe large bodies of enterprise data to support useful business intelligence tools. A data model may contain descriptions of the structure and context of the data, and support queries of the data with the BI system, Petitclerc: [0017], [0024], [0059]);
define a target domain extension that defines one or more data types for storing the received set of data after performing the data ingestion process (e.g. By extending the knowledge base with the report templates used over a domain, such as domain extension 64, recommender 28 is able to generate more targeted report recommendations when combined with model 66 and domain 68 of model and domain constructor 22.  Model and domain constructor 22 may provide data modeling for any one or more of a multidimensional data structure or data cube 44, database 42, spreadsheet 46, CSV file 48, RSS feed 50, or other data source 52, Petitclerc: [0032], [0067]);
ingest the received set of data using a metadata extraction pipeline to generate metadata files based on the target metadata schema (e.g. domain extension 64 may be identify and group related data items and assigning them specific roles based on business information unique to one company, Petitclerc: [0036]-[0037]);
provide a network accessible endpoint for accessing the ingested set of data and the metadata file (e.g. BI portal 24 may output data visualizations for a user to view and manipulate, such as charts or graphs or report, Petitclerc: [0028]-[0029]).
Petitclerc does not directly or explicitly disclose:
store the ingested set of data and the generated metadata files based on the target domain extension.
Triff teaches:
store the ingested set of data and the generated metadata files based on the target domain extension (e.g. The target data structure information to store data from the file is inferred from the file content and can be automatically created into a target system, when the target system is a structured database, Triff: [0107]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Contextual data analysis using domain information as discloses by Petitclerc to include systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases as taught by Triff to eliminate human intervention.

Regarding claim 2, Petitclerc further discloses, wherein to define the target metadata schema, the one or more processors are configured to:
classify the received set of data to determine a file format for the received set of data (e.g. Model and domain constructor 22 may use the disambiguated concepts and consult the business ontology in generating a model and domain, such as model 66 and domain 68 that may include organizing the input data items into categories (e.g., including one or more data items) and metrics, Petitclerc: [0059]); and
define the target metadata schema based on the determined file format for the received set of data (e.g. By extending the knowledge base with the report templates used over a domain, such as domain extension 64, recommender 28 is able to generate more targeted report recommendations when combined with model 66 and domain 68 of model and domain constructor 22, Petitclerc: [0056],[0067]).

Regarding claim 3, Petitclerc further discloses, wherein to define the target metadata schema, the one or more processors are further configured to:
identify a plurality of types of metadata that can be extracted from the received set of data (e.g. domain extension 64 may be identify and group related data items and assigning them specific roles based on business information unique to one company, Petitclerc: [0036]-[0037]);
present a list of the plurality of types of metadata to a user (e.g. BI portal 24 may present data in the form of charts or graphs that a user may manipulate, Petitclerc: [0028]);
receive user input of one or more user selected types of metadata (e.g. the process of FIG, 5 may also include generating, by the one or more processors and based on a user input, a plurality of recommendations, Petitclerc: [0077]); and
define the target metadata schema based on the one or more user selected types of metadata (e.g. By extending the knowledge base with the report templates used over a domain, such as domain extension 64, recommender 28 is able to generate more targeted report recommendations when combined with model 66 and domain 68 of model and domain constructor 22, Petitclerc: [0056]).

Regarding claim 4, Petitclerc further discloses, wherein to define the target metadata schema, the one or more processors are configured to receive a new target metadata schema from a user (e.g. the process of FIG, 5 may also include generating, by the one or more processors and based on a user input, a plurality of recommendations, Petitclerc: [0077]).

Regarding claim 5, Petitclerc further discloses, wherein the one or more processors are configured to execute instructions for a client application module that provides software development tools for integrating other application programs executed on client computing devices with the computing system (e.g. In enterprise system 64 shown in FIG. 1, enterprise business intelligence system 13 is communicatively coupled to a number of client computing devices 16A-16N (collectively, "client computing devices 16" or "computing devices 16") by an enterprise network 18. Users 12 interact with their respective computing devices to access enterprise business intelligence system 13, Petitclerc: [0018] and Fig. 1).

Regarding claim 6, Petitclerc further discloses, wherein the one or more processors are configured to:
receive requests from an integrated application program to retrieve target data stored on the database platform (e.g. Client computing device 16A may transmit query requests through enterprise network 18 to data access service 20, Petitclerc: [0031]);
retrieve the target data from the database platform (e.g. Data access service 20 retrieves a query result set from the underlying data sources, in accordance with query specifications, Petitclerc: [0031]); and
provide the integrated application program with a network accessible endpoint to retrieve the target data (e.g. Data access service 20 may then return this result set to enterprise applications 26 as BI reports, other BI objects, and/or other sources of data that are made accessible to BI portal 24 on client computing device 16A. These may include concept enterprise data modeling information generated by model and domain constructor 22, Petitclerc: [0031]).

Regarding claim 7, Triff further teaches, wherein to retrieve the target data form the database platform, the one or more processors are configured to:
receive a search parameter for the target data with the received request from the integrated application program (e.g. receiving user inputs for correcting information and entering additional file and data structures, Triff: [0027]); and 
search the ingested set of data and the stored metadata files based on the received search parameter to identify the target data (e.g. The system organizes, monitors, and loads files of any type into different target databases. The system extracts as much information as possible from each data sources and files and the content of each file. In addition, the system keeps a searchable history of the loading process, Triff: [0055]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Contextual data analysis using domain information as discloses by Petitclerc to include systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases as taught by Triff to eliminate human intervention.

Regarding claim 8, Petitclerc further discloses, wherein the requests received from the integrated application program further include a target file system for receiving the target data, and wherein the one or more processors are further configured to:
retrieve the target data from the database platform (e.g. Data access service 20 retrieves a query result set from the underlying data sources, in accordance with query specifications, Petitclerc: [0031]);
mount the target data to the target file system (e.g. The generating comprises assigning one or more concepts to the data set to generate the domain, the one or more concepts being selected from one or more of the at least one generic domain and the at least one domain extension, and defining one or more relationships between the one or more concepts and the data set to generate the model Petitclerc: [0008]); and
provide the integrated application program with the network accessible endpoint to retrieve the target data mounted to the target file system (e.g. Data access service 20 may then return this result set to enterprise applications 26 as BI reports, other BI objects, and/or other sources of data that are made accessible to BI portal 24 on client computing device 16A. These may include concept enterprise data modeling information generated by model and domain constructor 22, Petitclerc: [0031]).

Regarding claim 9, Petitclerc further discloses, wherein to mount the target data to the target file system, the one or more processors are further configured to:
emulate a file architecture of the target file system at the network accessible endpoint, the emulated file architecture including a target file path (e.g. Model and domain constructor 22 may also generate or suggest whole-part navigation paths among the data item headings, categories, or other semantic information,  Petitclerc: [0072]); and 
provide the target data to the integrated application program using the emulated file architecture (e.g. Data access service 20 may then return this result set to enterprise applications 26 as BI reports, other BI objects, and/or other sources of data that are made accessible to BI portal 24 on client computing device 16A. These may include concept enterprise data modeling information generated by model and domain constructor 22, Petitclerc: [0031]).

Regarding claim 10, Triff further teaches, wherein the one or more processors are configured to execute instructions for a machine learning model module that provides software development tools for integrating one or more third party machine learning models executed by other computing devices with the computing system (e.g. the analyzing and organizing the received data automatically by the data processing module may include machine learning, heuristics and statistical analysis, Triff: [0024], [0064], [0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Contextual data analysis using domain information as discloses by Petitclerc to include systems and methods for automatically extracting data from plurality of data sources and loading data to plurality of target databases as taught by Triff to eliminate human intervention.

Claims 13-19 recite A method comprising steps are similar to subject matter of claims 1-4, 6, 8 and 9.  Therefore, claims 13-19 are rejected by the same reasons as discussed in claims 1-4,6, 8 and 9.


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153   
9/29/2022